WhitakeR, Judge,
concurring:
I am in doubt whether or not the Department of Water and Power of the City of Los Angeles had the authority to enter into the two contracts for the furnishing of water to the San Fernando and Sawtelle Hospitals at the within-city rate. On the one hand, if it did have such authority, then of course the plaintiffs are not entitled to recover because the contracts define the obligations of the parties, and the obligation cast upon the defendant has been fully performed. On the other hand, if it did not have the requisite authority, plaintiffs still are not entitled to recover because their suit would then be based on a contract implied, not in fact, but in law, and this *97court has no jurisdiction of such suits, as Judge Littleton says in his opinion.
Because I am in doubt about plaintiffs’ authority to enter into the two contracts in question, I would prefer to place the decision of the court on the ground that in either event plaintiffs are not entitled to recover.
MaddeN, Judge; and JoNes, Judge, took no part in the decision of this case.